Citation Nr: 1608043	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-11 842 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to service connection for a respiratory condition.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for diabetes mellitus, Type II, (DM).

6.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected DM.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico. 

In his January 2016 appellate brief, the Veteran's attorney argued that all of the Veteran's current psychiatric disorders were attributable to one disability.  As such, the Board has listed the issues of PTSD and an anxiety disorder, under the encompassing issue of entitlement to service connection for a psychiatric disorder, to include PTSD, on the title page of this decision.  

The issue of service connection for hypertension, to include as secondary to the now service-connected DM, is remanded to the RO.  VA will notify the Veteran if further action is required on his part.  


	(CONTINUED ON NEXT PAGE)




FINDINGS OF FACT

1.  In a January 2016 written statement, the Veteran indicated that he was withdrawing his claims of service connection for a left knee disability, a dental condition, and a respiratory condition.

2.  The Veteran currently has bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

3.  The Veteran was exposed to acoustic trauma during service.

4.  The Veteran's bilateral hearing loss is related to the acoustic trauma in service.

5.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides while in Vietnam,

6.  The Veteran has been diagnosed as having DM.   

7.  The Veteran currently has PTSD which is of service origin. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the issues of service connection for a left knee disability, a dental condition, and a respiratory condition, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, DM is presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues of Service Connection for a Left Knee Disability, a Dental Condition, and Respiratory Condition

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, in a January 2016 written statement, indicated that he was withdrawing the issues of service connection for a left knee disability, a dental condition, and a respiratory condition.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to the issues of service connection for a left knee disability, a dental condition, or a respiratory condition.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefits (service connection) sought on appeal as it relates to service connection for bilateral hearing loss, DM, and PTSD, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) and DM are considered chronic diseases for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claims for service connection for hearing loss and DM.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss) or DM, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Pursuant to 38 U.S.C.A. § 1154(b) with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

38 U.S.C.A.§ 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Bilateral Hearing Loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran maintains that he was exposed to acoustic trauma while performing his duties as an infantryman in Vietnam, to include mortars, bombs, and grenades.  His reports are consistent with the duties that he performed.  

A review of the Veteran's service treatment records reveals that there were no findings of hearing loss in service.  At the time of the Veteran's service separation examination, audiological testing revealed decibel level readings of 10, 5, 5, -, and 0 in the right ear and 10, 0, 0, -, and 25 in the left ear at 500, 1000, 2000, 3000 and 4000 Hertz.  

However, on his service separation report of medical history, the Veteran did check the "yes" boxes when asked if he had or had ever had hearing loss and ear, nose, or throat trouble.  

In conjunction with his claim, the Veteran was afforded a VA examination in November 2010.  The Veteran reported 19 months of military noise exposure during his active service in Vietnam as infantryman, including mortars, bombs, and grenades.  He denied any history of occupational or recreational noise exposure.  

The examiner indicated that he could not obtain adequate responses to determine the Veteran's current hearing loss.  As such, he could not provide an opinion as to etiology without resort to speculation.  

A private audiological evaluation performed in March 2015 revealed decibel level readings of 20, 20, 30, 35, and 50 in the right ear and 20, 25, 30, 60, and 80 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz. 

The Veteran was afforded an additional VA examination in June 2015.  Audiological testing performed at that time revealed decibel level readings of 20, 20, 25, 30, and 40 in the right ear and 15, 20, 25, 50, and 70 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was 100 percent in both ears.  The examiner rendered a diagnosis of bilateral sensorineural hearing loss.  

The examiner indicated that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reported that the record had been thoroughly reviewed.  She noted that the Veteran had service from 1966 to 1969 and that audiograms evidenced there was normal hearing in both ears at separation.  She further observed that there was no evidence of progressive hearing loss, complaints, or treatments due to hearing loss until the November 2010 VA examination.  She noted that prior to that, service records, VBMS files and VA medical records were silent as to any complains or treatments for hearing loss condition. 

The examiner stated that it was well known that prolonged exposure to high intensity noise levels like the military type can cause damage to auditory structures resulting in hearing loss, but retroactive effect in hearing is not expected so many years after separation.  The examiner indicated that based on the above it was her opinion that the hearing loss conditions were less likely as not due to noise exposure or acoustic trauma during active military service.  She stated that the Veteran's hearing loss was most likely associated with the effects of presbycusis or normal changes in hearing associated with the aging process. 

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

Although the VA examiner, an audiologist, found that it was less likely that the Veteran's hearing loss was related to his period of service, she did note the acoustic trauma to which the Veteran was exposed in service.  While it is true that objective testing was within normal limits at separation, this does not account for the demonstrated functional impairment reported in lay evidence.  The Court's ruling in Hensley does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The lack of evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  In addition, the examiner did not address the Veteran's assertion that he had had hearing loss at the time of his separation from service and thereafter.  As such, the Board finds the opinion of limited or no probative value. 

Given the Veteran's current hearing loss; his credible statements of symptoms of hearing loss in service, to include his reporting having hearing loss on his service separation report of medical history; his in-service military occupational specialty; and his in-service noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability.


DM

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The diseases presumed to be associated with herbicide exposure include type 2 diabetes (also known as type II diabetes or adult-onset diabetes).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange (AO) is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

As noted above, DM is a presumptive disease when the Veteran has been exposed to AO.  The Board finds that the Veteran has been exposed to AO.

The Veteran service treatment records do not contain any complaints or findings of DM,  There were also no findings of DM in the years immediately following service.   

In conjunction with his claim, the Veteran was afforded a VA examination in April 2011.  The examiner indicated that the claims folder was not available for review.  At the time of the examination, the Veteran indicated that his private physician had told him to follow a diet as his blood sugar had been high.  Following examination, which included laboratory testing, the examiner indicated that the Veteran did not have DM.  

However, in a September 2015 letter, the Veteran's private physician, M.C., M.D., indicated that the Veteran had been a patient of hers since April 2007 and that she had treated him for DM with a diet since 2010.  

Given that the Veteran has a current diagnosis of DM; that he is presumed to have been exposed to herbicides while in Vietnam; and that DM is a presumptive disease for the granting of service connection when the Veteran has been exposed to AO, service connection is warranted for DM.  

Psychiatric Disorder, to Include PTSD

The Veteran's claimed acquired psychiatric disorders are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f). 

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The Veteran is in receipt of the Combat Infantry Badge.  As such, his stressor has been conceded.  

In conjunction with his claim, the Veteran was afforded a VA examination in January 2011.  At the time of the examination, the examiner noted that the Veteran told many stories about the war and the combat experiences he had in Vietnam but none were intrusive.  It was indicated that the Veteran did not show fear, feelings of hopelessness, horror, or reliving of these memories.  

The examiner rendered a diagnosis of an anxiety disorder.  The examiner further stated that the Veteran did not meet the DSM-IV criterion for a diagnosis of PTSD.  

The examiner stated that the Veteran met the DSM-IV stressor criteria for PTSD, although he did not meet the DSM-IV symptoms criteria for a diagnosis of PTSD as none of the symptoms criteria were met.  The reliving experience and avoidant behavior symptoms were not found, therefore, a diagnosis of PTSD was not warranted.  The examiner indicated that the symptoms for an anxiety disorder were met but this was not related to service.  He noted that the Veteran sought VA psychiatric treatment forty two years after service, in 2010.  He indicated that after service, the Veteran led a very productive life.  He was an elementary teacher and retired after having served full-time as a teacher.  He stated that the Veteran's mental condition started on account of financial difficulties and adjusting to a new life after retirement.  The examiner indicated that the claimed stressor was not related to the Veteran's fear of hostile military service.  

In support of his claim, the Veteran submitted a December 2015 report from M. C., M.D.  Dr. C. indicated that he had reviewed the medical  record, the service record, and ancillary information in conjunction with an examination he performed on the Veteran in November 2015.  He noted the Veteran's service MOS was a light weapons infantryman and that he had served from November 1967 to June 1969.  He further observed that the Veteran was in receipt of the Combat Infantry Badge.  He also noted that the VA examiner had found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Dr. C. stated that following his review of the folder and interview of the Veteran, it was his opinion that the Veteran met all the DSM V criteria for PTSD, which now exceeded DSM-IV.  

Dr. C. indicated that during his time in Vietnam, the Veteran was involved in numerous traumatic situations including intense combat exposure, witnessing fellow friends and soldiers die, and being in jeopardy of his own death on any given day.  Dr. C. noted that the service records clearly verified the Veteran's claimed combat stressors listing casualties from his unit, including the death of close personal friends.  He also noted that there were primary sources from the service records indicating that the Veteran was involved in intense combat.  

He noted that since returning from Vietnam, the Veteran had consistently suffered from psychiatric illness.  He was noted to have been seen as early as March 1971 for a psychiatric assessment and was diagnosed as having an anxiety reaction at that time.  He indicated that the Veteran was loath to admit that he had any emotional illness disturbance because of the stigma of mental illness.  

He indicated that his interview with the Veteran clearly and unequivocally revealed all the diagnostic criteria for PTSD.  He stated that his interview revealed clear evidence of avoidant behavior associated with active duty service in Vietnam.  

Following an extensive examination report, citing to specific instances and symptoms in support of his opinion, Dr. C. indicated that it was clear and unequivocal and he could report without any issue that the Veteran had a primary diagnosis of PTSD, with dissociative symptoms, with delayed expression.  He noted that the Veteran had met all the DSM V criteria for PTSD.  He indicated that the Veteran was exposed to repetitive and horrific trauma in Vietnam.  He stated that this was not a complex case to diagnose and that the Veteran had a classic presentation of PTSD associated with combat-related exposure.  

After a review of all the evidence, lay and medical, the Board first finds that the evidence is at least in equipoise on whether the Veteran has a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  Evidence in support of the finding is the detailed December 2015 report from Dr. C. outlining with specific detail the Veteran's inservice experiences, his subsequent psychiatric difficulties as a result of his Vietnam War experiences, and comprehensive reasoning as to why the Veteran meets the criteria for PTSD.  In contrast, is the January 2011 VA examination report, wherein the Veteran is noted to meet the stressor criteria for PTSD but not all the criteria required for a diagnosis of PTSD.  The opinions set forth by the examiner's as to whether the Veteran currently meets the criteria for a diagnosis of PTSD are at least in equipoise, requiring that reasonable doubt be resolved in favor of the Veteran.  

As noted above, the Veteran is currently in receipt of the CIB.  Moreover, both the VA examiner and the Dr. C. have indicated that the stressor criteria have been met.  

Next, the Board finds that the weight of the evidence of record demonstrates a link, established by medical evidence, between current symptoms of PTSD and the in-service verified stressor events.  In the December 2015 private psychiatric evaluation, Dr. C. interviewed the Veteran and discussed his military, social, and employment history.  Dr. C. also conducted a mental status examination and specifically discussed the criteria for PTSD.  Dr. C. then opined that because of his military experiences, the Veteran experienced symptoms that met the criteria for a diagnosis of PTSD.  The Board finds that this evidence weighs in favor of a link between currently diagnosed PTSD and the verified in-service stressor event.  While the January 2011 VA examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD, as noted above, the Board has resolved reasonable doubt in favor of the Veteran as to whether he currently meets the criteria for a diagnosis of PTSD.  

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed PTSD is related to service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD is related to service. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

The appeal regarding the claim of service connection for a left knee disability is dismissed.

The appeal regarding the claim of service connection for a dental condition is dismissed.

The appeal regarding the claim of service connection for a respiratory condition is dismissed.

Service connection for bilateral hearing loss is granted.

Service connection for DM is granted. 

Service connection for PTSD is granted.  


REMAND

As it relates to the claim of service connection for hypertension, the Veteran's attorney, in his January 2016 written argument, raised the issue of service connection for hypertension as secondary to his now service-connected DM.  He requested that the matter be remanded and that the Veteran be afforded a VA examination to determine the etiology of any current hypertension, and its relationship, if any to his service-connected DM.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension.  The entire record must be made available to the examiner and the examiner should note such review in the report.  All indicated tests and studies should be performed and all findings must be reported in detail. 

If hypertension is found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise related to the Veteran's period of service.  If not, is it at least as likely as not (50 percent probability or more) that any hypertension, if found, is caused or aggravated by (permanently worsened) the Veteran's service-connected DM.  If the VA examiner finds that hypertension is aggravated (permanently worsened) by the service-connected DM, the examiner should identify, to the extent possible, the degree of disability resulting from such aggravation.  A rationale must be provided for any opinion that is rendered.

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining claim on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


